 1   Law Office of Steven L. Crawford
     Steven L. Crawford #166488
 2   192 North 11th Street
     Grover Beach, CA 93433
 3   Tel: (805)458-6312
     Fax: (805)489-2001
 4
     Attorney for Defendant
 5   URIEL ERNESTO SALAZAR-SARMIENTA
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                                )
     UNITED STATES OF AMERICA,                    )   Case No. 1:18-cr-00131-LJO-SKO
12                                                )
                       Plaintiff,                 )
13                                                )   STIPULATION TO TEMPORARILY MODIFY
     vs.                                          )   CONDITIONS OF RELEASE; ORDER
14                                                )
     URIEL ERNESTO SALAZAR-                       )
15   SARMIENTA,                                   )   Judge: Hon. BARBARA A. MCAULIFFE
                                                  )
16                     Defendant.                 )
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Michael G. Tierney, counsel for plaintiff, and Steven
19   L. Crawford, appointed counsel for defendant Uriel Ernesto Salazar-Sarmienta, that Mr. Salazar-
20   Sarmienta’s conditions of release be temporarily modified to include the following for Mr.
21   Salazar-Sarmienta.
22      1. Mr. Salazar-Sarmienta shall pick up his passport, that is currently held by the court clerk
           for the Eastern District of California, on April 16, 2019 and return the same back to the
23         Court Clerk by close of business April 18, 2019;
24
            Pursuant to the Order Setting Conditions of Release, Mr. Salazar-Sarmienta surrendered
25
     his passport to the court and it is being held by the court clerk. It is stipulated by and between the
26
     parties to temporarily change his pretrial release conditions as stated above. In addition,
27
     appointed counsel has communicated this request with pretrial services and they indicated that
28
     they are not opposed to such an order.
 1          The purpose of this request for an order is that the defendant’s wife and children are
 2   scheduled to visit her family in Mexico and passports for the children are required. In order to
 3   get those passports, the passport office indicated that the defendant (as the father) would be
 4   required to present an ID to the passport office and agree to the issuance of passports for his
 5   children. Currently, Mr. Salazar-Sarmienta does not have any form of ID as the passport is not in
 6   his possession. In addition, the DMV indicated it would issue an ID for Mr. Salazar-Sarmienta
 7   only if he had a form of ID to prove he was who he says he is. Therefore, Mr. Salazar-Sarmienta
 8   is requesting the Court allow him access to his passport for the purpose of going to the passport
 9   office to help get passports for his children as well as taking the passport to the DMV which
10   would enable him to get a license or ID. Currently, the family has an appointment with the
11   passport office on April 17, 2019 at 1:30 pm and Mr. Salazar-Sarmienta would then go to the
12   DMV that same day to get his ID. The appointment is in Stockton and therefore, he is asking to
13   pick up the passport from the Clerk, who is in Fresno, the day prior to the appointment and
14   return it the following day as he does not know how long it will take to get the ID at the DMV.
15
16          WHEREFORE, the parties respectfully request that the Court temporarily modify the
17   conditions of release as set forth above.
18
19                                                 Respectfully submitted,
20                                                 PHILLIP A. TALBERT
                                                   United States Attorney
21
22   Date: March 29, 2019                  /s/ Michael Tierney
                                                  MICHAEL TIERNEY
23                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
24
25   Date: March 29, 2019                          /s/    Steven L. Crawford
                                                   Steven L. Crawford
26                                                 Attorney for Defendant
                                                   URIEL ERNESTO SALAZAR-SARMIENTA
27

28



                                                      2
 1
                                                ORDER
 2
            Pursuant to the parties’ stipulation, the Court hereby temporarily modifies Mr. Salazar-
 3
     Sarmienta’s pretrial release as requested above.
 4
 5   IT IS SO ORDERED.
 6
        Dated:     March 29, 2019                               /s/ Barbara   A. McAuliffe         _
 7                                                          UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                        3
